                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STANLEY DONALD VANTASSEL III,                      Case No. 19-cv-02347-DMR
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     NANCY A. BERRYHILL,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Stanley Donald VanTassel III filed this case on April 30, 2019. Defendant filed an

                                  14   answer on August 19, 2019. According to the Social Security Procedural Order (Docket No. 5),

                                  15   Plaintiff’s motion for summary judgment was due on September 16, 2019. As of the date of this

                                  16   order, nothing has been filed. By October 7, 2019, Plaintiff shall file (1) a letter explaining why he

                                  17   did not file his motion on time, and (2) a copy of his proposed motion (although the court ultimately

                                  18   may decide not to accept the late filed motion). If Plaintiff fails to file these two documents by

                                  19   October 7, 2019, his complaint may be dismissed without prejudice for failure to prosecute.
                                                                                                                S DISTRICT
                                  20                                                                         ATE           C
                                                                                                            T
                                                                                                                               O
                                                                                                        S




                                              IT IS SO ORDERED.
                                                                                                                                U
                                                                                                       ED




                                  21
                                                                                                                                 RT




                                                                                                                          ERED
                                                                                                                   O ORD
                                                                                                   UNIT




                                  22   Dated: September 30, 2019                                            IT IS S
                                                                                                                                       R NIA




                                                                                         ______________________________________
                                                                                                                         yu
                                  23                                                                              na M. R
                                                                                                   NO




                                                                                                                onRyu
                                                                                                        Judge D
                                                                                                                                       FO




                                                                                                       Donna  M.
                                                                                                    RT




                                                                                                                                   LI




                                  24                                                           United States Magistrate Judge
                                                                                                      E
                                                                                                       H




                                                                                                                               A




                                                                                                            RN                     C
                                                                                                                               F
                                  25                                                                             D IS T IC T O
                                                                                                                       R

                                  26
                                  27

                                  28
